         Case 1:18-cr-00289-CCB Document 63 Filed 12/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                               *
THE UNITED STATES OF AMERICA
                                               *
        v.                                                 Criminal No: CCB-18-0289
                                               *
RODY BOWDEN
                                         * * * * *

                          MOTION TO SUBSTITUTE COUNSEL

       Paul D. Hazlehurst, Esquire, at the direction of the defendant, hereby moves this

Honorable Court, pursuant to Title 18, Section 3006A(c) of the United States Code to permit

him to withdraw as counsel and appoint substitute counsel on the grounds that there is a

breakdown in communication between undersigned counsel and the defendant.



                                            Respectfully submitted,

                                                  /s/                         ______________
                                            Paul D. Hazlehurst, Esquire
                                            Bar No: 08156
                                            11350 McCormick Road
                                            Executive Plaza II, Suite 705
                                            Hunt Valley, MD 21031
                                            (410) 773-9610
                                            Paul@lawpdh.com
         Case 1:18-cr-00289-CCB Document 63 Filed 12/08/19 Page 2 of 2




                                    Certificate of Service

        I hereby certify that on this 8th day of December, 2019, a copy of the foregoing motion
was delivered via ECM/CF to the office of Zachary Myers, Assistant United States Attorney
for the District of Maryland,

                                                      /s/                   ______________
                                            Paul D. Hazlehurst
                                            Assistant Federal Public Defender
